Filed 3/5/15 In re I.H. CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


In re I.H., a Person Coming Under the                                B257863
Juvenile Court Law.
LOS ANGELES COUNTY                                                   (Los Angeles County
DEPARTMENT OF CHILDREN AND                                           Super. Ct. No. CK70493)
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

VERONICA P.,

         Defendant and Appellant.



         APPEAL from orders of the Superior Court for the County of Los Angeles.
Robert S. Draper, Judge. Affirmed.
         Marsha F. Levine, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Mark J. Saladino, County Counsel, Dawyn R. Harrison, Assistant County Counsel,
and Peter Ferrera, Principal Deputy County Counsel, for Plaintiff and Respondent.


                              _____________________________________
                                       SUMMARY
       The mother in this dependency case appeals the juvenile court’s orders denying
her petition under Welfare and Institutions Code section 3881 without a hearing, and
terminating parental rights to her daughter, I.H. We affirm the orders.
                                         FACTS
       On May 23, 2012, the dependency court took jurisdiction over I.H., who was then
about one year old. Mother had failed to provide adequate parental supervision, as
reflected in several incidents that endangered I.H.’s physical safety. I.H. remained at
home with her mother under the supervision of the Los Angeles County Department of
Children and Family Services (Department), with family maintenance services and other
orders in place, including drug and alcohol testing. The details appear in our unpublished
opinion affirming the dependency court’s jurisdictional order. (In re I.H. (Dec. 6, 2012,
B241649).)
       As we explained in our earlier opinion, when I.H. was born in May 2011, mother
was receiving family reunification services with respect to I.H.’s older sister Nadia (then
six years old). Nadia had been adjudicated a dependent of the court in October 2010
(after mother had successfully reunited with her in an earlier proceeding in 2008), based
on allegations of mother’s drug abuse and history of mental and emotional problems.
Mother had a drug relapse in October 2011, but after that incident immediately re-
enrolled in a substance abuse program. (In re I.H., supra, B241649, at p. 2.)
       On September 21, 2012, while mother’s appeal of the jurisdictional order with
respect to I.H. was pending, the Department filed a supplemental petition under
section 387. The petition alleged mother had a five-year history of substance abuse; was
a current user of methamphetamine; and was under the influence of illicit drugs on
September 17, 2012, while I.H. was under her care and supervision. The petition also
alleged mother physically abused I.H.’s sister Nadia, “by striking the child’s mouth with
the mother’s fingers” and pushing Nadia to the floor, and that Nadia did not want to

1      All statutory references are to the Welfare and Institutions Code.


                                             2
return to mother’s home. The court found continuance in the home of mother was
contrary to I.H.’s welfare, and made other orders, including weekly drug testing and
monitored visitation.
       Mother failed to submit to a scheduled drug test on September 26, 2012, but tested
negative for illegal drugs four times in October 2012, and the record shows no positive
drug test results thereafter. As of September 20, 2012, mother enrolled in an outpatient
program providing substance abuse, anger management and parenting education classes,
as well as monthly random drug testing and individual counseling.
       On November 2, 2012, the juvenile court sustained the section 387 petition and
removed I.H. from mother’s custody. (At the same time, in Nadia’s case, the court
terminated family reunification services and set a hearing to select a permanent plan.
Mother’s parental rights to Nadia were later terminated.) Among other things, the court
ordered counseling, including an inpatient drug program, and ordered the Department to
provide mother with referrals for inpatient drug programs (which it did on November 15,
2012). As of February 1, 2013, mother remained in her outpatient program, and had been
on the waiting list for an inpatient bed since November 19, 2012. Her progress was good.
       In a report prepared for a review hearing on May 3, 2013, the Department
recommended termination of reunification services for I.H. and calendaring of a hearing
on a permanent plan. The Department’s report reviewed mother’s history of substance
abuse leading to the loss of custody of Nadia, and her “failure to comply with the court-
ordered programs and with DCFS,” noting the various remedial services mother had
received that had “failed to resolve these issues in that the mother continues to relapse.”
The report stated mother was “able to maintain a substantial period of sobriety until she is
faced with a stressor which she is unable to cope with and relapses,” referring to mother’s
relapses in October 2011 and September 2012. (In the latter instance, mother told the
Department she was “ ‘stressed’ about not being able to locate a [Dyadic] parenting
program.”) The Department’s report also indicated mother had “ongoing mental health
issues” and was diagnosed with “bipolar, PTSD, and anxiety”; the Department had
“concerns as to mother’s non-compliance with her psychotropic medication and

                                             3
individual therapeutic services.” (Mother had been a client at a mental health services
clinic, but her case was closed on October 30, 2012, and mother did not provide any
information to the social worker as to where or if she was currently being treated or
taking her medication.) The social worker had had little contact with mother since early
December 2012, despite numerous efforts.
       On May 3, 2013, the court continued the matter for a contested review hearing,
which, after further continuances to August 2 and October 30, 2013, was eventually held
on February 10, 2014. The report for that hearing stated that mother was in partial
compliance with the court ordered programs. The Department expressed the same
concerns described in its May 2013 report, and added: “Mother does not appear to be
sincere in complying with the court, maintaining sobriety consistently, participating in a
program and reunifying. Once again, mother enrolled in an inpatient drug program prior
to her last court hearing to demonstrate compliance. However, the Department does not
recognize mother’s last minute efforts as genuine or proof of compliance because she has
been well aware of the Department’s expectation of her for over a year.” For those
reasons, and because of mother’s history with Nadia (previous reunification, followed by
another detention and failure to reunify) and I.H.’s young age, the Department again
recommended termination of reunification services.
       Meanwhile, mother had enrolled in another outpatient drug program on
September 16, 2013, and on October 18, 2013, was transferred to the inpatient drug
program. She successfully completed the 90-day primary phase of the drug treatment
program as of January 16, 2014, and was discharged on February 1, 2014.
       At the February 10, 2014 hearing, mother’s counsel told the court he had advised
mother to make a section 388 motion “closer to the [section 366].26 hearing when she
has appropriate housing and when she is further along in services.” The court then told
mother that it “recognize[d] that you have made a lot of progress,” and: “What I need
you to do is continue doing what you are doing, and I will set another hearing in 120 days
to address whether we should order [I.H.] into a permanent plan. That would likely be
adoption, but, before that date, you can file a 388 and request reunification services be

                                             4
reinstated. So understand that is still an option for you, so it is important that you
continue with what progress you have made.”
       The court concluded: “Mother has, for the most part, substantially complied with
the case plan. She still has things she needs to do and her housing situation is not
stable. . . . [W]e are at a [section 366].22 date, so family reunification services are
terminated. There is little likelihood at this time that further services would result in a
different outcome.” Over the Department’s objection, the court ordered unmonitored
visitation starting at two hours, to be lengthened by one hour every other week if mother
continued to comply with her case plan.
       On May 19, 2014, mother filed a section 388 petition, asking the court to change
its February 10, 2014 order terminating reunification services, and instead to “issue a
Home of Parent Mother order with Family Maintenance Services” or other appropriate
relief. The petition stated that the order should be changed because mother had
completed a residential drug treatment program, and she addressed her mental health
issues by attending individual counseling “and is more able to identify and implement
coping skills to reduce her daily stressors.” The petition said she had been treated for her
mental health conditions, had obtained stable housing for herself and I.H., maintained her
sobriety in an outpatient program, and participated at Clear Path Counseling Center
where she completed 113 sessions in various subjects. (These 113 sessions were
completed as of July 27, 2012, well before I.H. was removed from mother’s custody.)
       Mother stated that the requested home of parent order with family reunification
services would be better for I.H. “so that the child can continue her bond with her Mother
and remain in the family where she is more likely to have a sibling relationship with her
sister, . . . and maintain family ties with her biological family.”
       On June 3, 2014, the trial court denied the section 388 petition without a hearing,
because the petition did not “state new evidence or a change of circumstances in light of
mother’s past history with this child and Nadia,” and the proposed change of order “does
not promote the best interest of the child.”



                                               5
         The Department’s status review report on May 29, 2014, prepared for the
permanent plan hearing, indicated that mother did not take advantage of the court’s order
for unmonitored visitation until April 2014 (but she continued to visit every Saturday
with I.H. at the caretakers’ home). Mother began her unmonitored visits in April, and in
May increased the time spent in those weekly visits to as much as eight hours. The report
also indicated that I.H. had remained placed with her caretakers since September 18,
2012. They continued to provide I.H. with “a safe, stable, and nurturing home
environment.” The caretakers “are very affectionate and loving towards [I.H.] and vice
versa,” I.H. was “very bonded with caretakers and their family,” and “ ‘[I.H.] has become
part of the [caretakers’] family.’ ”
         Mother testified at the permanent plan hearing, held July 21, 2014. She said that
while she was in the inpatient drug program, her monitored visits with I.H. were good,
and I.H. “would always be there with me instead of wanting to go play.” Her visits then
were two to three hours long, and she would color with I.H., play with her and bring food
for her. When Nadia did not visit, I.H. would ask about her. I.H. called mother
“Mommy ‘Vekena’ ” because she could not say “Veronica.”
         Mother said she had been having unmonitored visits since February 2014, and
“[n]ow they are up to 13 hours” a week. She said she and I.H. spend a lot of time
traveling on the bus; they go to various places, including to see Nadia, where they would
stay for three or four hours, “so that they can also have their relationship as well.” When
they visit Nadia, I.H. sometimes asks why they have to leave. Mother said she prepares
I.H.’s meals, does potty training, and teaches I.H. her colors and numbers and how to
spell.
         Mother testified she wanted I.H. returned to her “because I feel . . . I have
changed. . . . I want her to be able to continue her relationship with her sister, as well as
with myself. . . I feel that I can be there for her the way that I couldn’t for my other
daughter. And really, most importantly, like I said, I don’t want them to lose contact with
each other more than anything.” She described her present relationship with I.H. as
“really good. [W]hen I see her, she runs up to me, so I know that has to mean something

                                                6
there, you know. She is really good about being around me. When I tell her it is time to
go, . . . she always complains about it. She doesn’t want to.”
       After hearing argument, the juvenile court terminated parental rights. The court
observed that “mother’s . . . progress in programs or even success in programs is not
sufficient to change an otherwise required result at a [section 366].26 hearing. [¶] I think
there is no question the child is adoptable. She has been with her current caregivers since
September 18, 2012. I think the question whether there is a parental bond between the
mother and child is a close question because, certainly, 13 hours of unmonitored visits
and mother’s testimony, without reference to the other evidence, would seem to indicate
some form of bond. [¶] On the other hand, there is additional evidence going the other
way, but I think the basic issue here, basic reason for the court’s decision is this child
deserves permanency and stability, and while mother seems to be making progress now,
she seemed prior times to be making progress, and I don’t find it would be in the best
interest of the child. In fact, I find it would not be in the best interest of the child to give
up her stability with her prospective adoptive parents and placing her in legal
guardianship, so I am going to make the findings.”
       Mother filed a timely notice of appeal from the juvenile court’s order terminating
parental rights, and also identified the section 388 order as an appellate issue.
                                        DISCUSSION
1.     The Section 388 Issue
       Under section 388, a juvenile court order may be changed or set aside “if the
petitioner establishes by a preponderance of the evidence that (1) new evidence or
changed circumstances exist and (2) the proposed change would promote the best
interests of the child.” (In re Zachary G. (1999) 77 Cal. App. 4th 799, 806.) “[I]f the
liberally construed allegations of the petition do not make a prima facie showing of
changed circumstances and that the proposed change would promote the best interests of
the child, the court need not order a hearing on the petition.” (Ibid.; § 388, subd. (d) [“If
it appears that the best interests of the child . . . may be promoted by the proposed change
of order . . . , the court shall order that a hearing be held . . . .”].) The prima facie

                                                7
requirement is not met “unless the facts alleged, if supported by evidence given credit at
the hearing, would sustain a favorable decision on the petition.” (In re Zachary G., at
p. 806.) We review the court’s order denying a hearing for abuse of discretion. (Id. at
p. 808.)
       Mother contends the juvenile court abused its discretion and improperly relied on
mother’s past history “instead of focusing on the significant progress and changes mother
had made.” We need not decide whether the court erred in finding no substantial change
in circumstances, because the petition failed to show that I.S.’s best interests would be
promoted by placing I.H. with mother.
       In re Angel B. (2002) 97 Cal. App. 4th 454 (Angel B.) is instructive. There, the
mother, with a long history of drug abuse, rehabilitation attempts without permanent
success, and failure to reunify with another child, was denied reunification services.
Nonetheless, she “did begin to do better,” enrolling in a treatment program, testing clean
for four months, completing various classes and obtaining employment, and having
regular visits with her child that went well. (Id. at p. 459.) When she then petitioned the
court under section 388 to grant her supervised custody or reunification services, her
petition was summarily denied without a hearing. The Court of Appeal affirmed that
order, finding no abuse of discretion in the refusal to hold a hearing. (Id. at p. 462.)
       Angel B. acknowledged the petition showed the mother was doing well, “in the
sense that she has remained sober, completed various classes, obtained employment, and
visited regularly with [the child].” (Angel B., 97 Cal.App.4th at pp. 464-465.) The court
also assumed for purposes of the appeal “that this time her resolve is different, and that
she will, in fact, be able to remain sober, remain employed, become self-supporting and
obtain housing.” (Id. at p. 465.) Even so, the court concluded, “such facts are not legally
sufficient to require a hearing on her section 388 petition.” (Ibid.) The court explained:
       “[T]here is a rebuttable presumption that, in the absence of continuing
reunification services, stability in an existing placement is in the best interest of the child,
particularly when such placement is leading to adoption by the long-term caretakers.
[Citation.] To rebut that presumption, a parent must make some factual showing that the

                                               8
best interests of the child would be served by modification.” (Angel B., supra, 97
Cal.App.4th at p. 465.) The mother in Angel B. did not make such a showing, and neither
did mother here.
       Mother’s petition stated only that an order placing I.H. with mother “will be better
for the child so that the child can continue her bond with her Mother and remain in the
family where she is more likely to have a sibling relationship with her sister, Nadia [] and
maintain family ties with her biological family.” This is simply a conclusory statement,
not a factual showing that returning I.H. to mother would promote I.H.’s best interests.
(Cf. In re Ramone R. (2005) 132 Cal. App. 4th 1339, 1348, 1349 [“allegations of her
[section 388] petition were to be liberally construed, but conclusory claims are
insufficient to require a hearing”; the mother conceded her claim that the child would
benefit from contact with her was merely conclusory].)
       Here, I.H. was just three years old when the court denied mother’s section 388
petition. She had been with her caretakers for over 20 months in a nurturing environment
and was “very bonded with caretakers and caretaker’s children.” Mother’s petition
offered no evidence of the nature of her own bond with I.H., merely pointing out she had
unmonitored visitation with I.H. (Even if we were to consider mother’s later testimony at
the termination hearing about her relationship with I.H. – “[W]hen I see her, she runs up
to me,” and “[w]hen I tell her it is time to go, . . . she always complains about it” and
“doesn’t want to” – it would be to no avail. That testimony would not rebut the
presumption that the stability of I.H.’s current placement, with caretakers (and
prospective adoptive parents) with whom she has lived since the age of 16 months and to
whom she is “very bonded,” is in her best interests. (See Angel B., supra, 97 Cal.App.4th
at p. 465 [the mother’s petition, denied without a hearing, stated that she had bonded with
the child, who was happy to see her and reached for her on their visits].)
       Under these circumstances, as in Angel B., “no reasonable trier of fact could
conclude that the bond, if any, [the child] feels toward Mother (as opposed to the bond
that Mother feels toward [the child]) is that of a child for a parent.” (Angel B., supra,



                                              9
97 Cal.App.4th at p. 465.) In short, as in Angel B., mother made no prima facie showing
that I.H.’s best interests would be served by placing her with mother.
2.     Termination of parental rights
       a.     The beneficial relationship exception
       Under section 366.26, subdivision (c)(1)(B)(i), if the juvenile court determines, by
a clear and convincing standard, that it is likely a child will be adopted, “then it shall
terminate parental rights and order the child placed for adoption unless the court finds a
compelling reason for determining that termination would be detrimental to the child.
One such reason is that the parent has maintained regular visitation and contact with the
child and the child would benefit from continuing the relationship.” (Angel B., supra,
97 Cal.App.4th at p. 466; see § 366.26, subd. (c)(1)(B)(i).)
       “To overcome the preference for adoption and avoid termination of the natural
parent’s rights, the parent must show that severing the natural parent-child relationship
would deprive the child of a substantial, positive emotional attachment such that the child
would be greatly harmed. [Citations.] A biological parent who has failed to reunify with
an adoptable child may not derail an adoption merely by showing the child would derive
some benefit from continuing a relationship maintained during periods of visitation with
the parent. [Citation.] A child who has been adjudged a dependent of the juvenile court
should not be deprived of an adoptive parent when the natural parent has maintained a
relationship that may be beneficial to some degree, but that does not meet the child’s
need for a parent. [Citation.]” (Angel B., supra, 97 Cal.App.4th at p. 466.) The
relationship with the natural parent must “promote[] the well-being of the child to such a
degree as to outweigh the well-being the child would gain in a permanent home with
new, adoptive parents.” (In re Autumn H. (1994) 27 Cal. App. 4th 567, 575 (Autumn H.).)
       “The exception must be examined on a case-by-case basis, taking into account the
many variables which affect a parent/child bond. The age of the child, the portion of the
child’s life spent in the parent’s custody, the ‘positive’ or ‘negative’ effect of interaction
between parent and child, and the child’s particular needs are some of the variables which
logically affect a parent/child bond.” (Autumn H., supra, 27 Cal.App.4th at pp. 575-576.)

                                              10
       Mother contends there was insufficient evidence to terminate her parental rights,
and a “wealth of evidence” that her relationship with I.H. was “strong enough to benefit
the child and . . . would cause detriment if terminated.” She points out she consistently
visited I.H.; her visits were unmonitored and of “considerable duration”; and the court
recognized that the visits and mother’s testimony “without reference to the other
evidence, would seem to indicate some form of bond.”
       We cannot agree with mother’s conclusion. Giving full credence to mother’s
testimony, it established only that she maintained “regular visitation and contact” with
I.H.; mother plainly failed to establish that I.H. “would benefit from continuing the
relationship.” (§ 366.26, subd. (c)(1)(B)(i).) Mother fails to recognize that the “benefit
from continuing the relationship” must rise to the level of “a substantial,
positive emotional attachment such that the child would be greatly harmed” by the loss of
the relationship. (Angel B., supra, 97 Cal.App.4th at p. 466, citing cases.) It was
mother’s burden to establish that I.H. would be “greatly harmed,” and she did not do so.
       Again, this case is much like Angel B. At the time of the hearing, I.H. was very
young, just over three years old. She had spent the previous 22 months of her life with
her caretakers – as in Angel B., spending “relatively few hours visiting with Mother,
versus many hours being parented by the foster family . . . .” (Angel B., supra, 97
Cal.App.4th at pp. 467-468.) As in Angel B., the mother and child’s “interactions have
been positive, but nothing in the record indicates that, from [the child’s] point of view,
the interactions were particularly like those of a child with her mother; and . . . there is no
evidence that [the child] has any particular needs that can be met by Mother but not by
the foster family.” (Id. at p. 468.)
       In sum, when a child is adoptable, the parent cannot establish the exception
“simply by demonstrating some benefit to the child from a continued relationship with
the parent, or some detriment from termination of parental rights.” (In re Jasmine D.
(2000) 78 Cal. App. 4th 1339, 1349; id. at p. 1350 [“it is only in an extraordinary case that
preservation of the parent’s rights will prevail over the Legislature’s preference for
adoptive placement”].) In this case, there was nothing in the record before the juvenile

                                              11
court to suggest that I.H. would be harmed in any way if her visits with mother were to
end. Accordingly, the juvenile court did not err by refusing to apply the exception and
terminating mother’s parental rights.
       b.     The sibling relationship exception
       Another exception exists to the mandate that the juvenile court terminate parental
rights when a child is adoptable: if termination would be detrimental to the child because
of “substantial interference with a child’s sibling relationship . . . .” (§ 366.26,
subd. (c)(1)(B)(v).) A finding of substantial interference must “tak[e] into consideration
the nature and extent of the relationship, including, but not limited to, whether the child
was raised with a sibling in the same home, whether the child shared significant common
experiences or has existing close and strong bonds with a sibling, and whether ongoing
contact is in the child’s best interest, including the child’s long-term emotional interest,
as compared to the benefit of legal permanence through adoption.” (Ibid.)
       The language of the sibling relationship exception creates “a heavy burden for the
party opposing adoption.” (In re Naomi P. (2005) 132 Cal. App. 4th 808, 823.) And,
“even if adoption would interfere with a strong sibling relationship, the court must
nevertheless weigh the benefit to the child of continuing the sibling relationship against
the benefit the child would receive by gaining a permanent home through adoption.
[Citation.]’ [Citation.]” (Ibid.)
       Mother argues on appeal that the sibling relationship exception should have been
applied in her case. We disagree.
       This is what occurred at the hearing. At the outset, mother’s counsel told the
court, just before mother testified, that mother was trying to establish the parent/child
beneficial relationship exception to termination of parental rights (§ 366.26,
subd. (c)(1)(B)(i)). Then, during argument, the Department’s counsel suggested that
Nadia was no longer I.H.’s sibling. This exchange occurred:
              “[DEPARTMENT’S COUNSEL]: [¶] . . . [¶] Also, something was made
       of [I.H.]’s sibling, and I would just argue that because of the termination of
       parental rights [to Nadia] prior to February, technically, that is not her sibling, but,

                                              12
       just as far as for the purpose of arguing that there would be a substantial
       interference with a sibling, that really, at this point, really cannot be argued
       because –
              “THE COURT: The sibling is no longer her child.
              “[DEPARTMENT’S COUNSEL]: It is no longer a sibling, right, as far as
       Nadia is not technically [I.H.]’s sibling . . . . And I’m only bringing that up
       because I know the mother indicated there was some information as far as what
       occurred during these visits and that there was some contact between Nadia and
       [I.H.]. I don’t think there is enough for the court to – even if the court were to feel
       that they are siblings – that there is enough to invoke that exception to stop
       termination of parental rights. Also, on that part, essentially, those are play dates.”
       Mother’s counsel then argued, repeating that mother was “asserting the
parental/child relationship exception” to termination of parental rights, and arguing that
mother “continued to act as a parent” with I.H., including “putting her in a situation so
that she has contact with her other relatives and family; namely her sister, who she has a
relationship with.” The court interrupted to say, “Mother’s parental rights have been
terminated as to her sister.” Mother’s counsel agreed, and said: “Technically, given the
fact that her parental rights have been terminated, she would not be a sister by law;
however, the relationship between Nadia and [I.H.] would be nothing less than a sibling
relationship. These two children have lived together, and they are just as much siblings
as the foster children who currently live in the home with [I.H.] are to her.” Counsel then
argued that the relationship was substantial, based on mother’s testimony that I.H. misses
her sister and does not understand why they have to leave when they visit.
       When the court announced the reasons for its ruling (quoted ante, at p. 7), the
court did not refer to the sibling relationship exception, but in making its order stated:
“The court finds it would be detrimental to the child to be returned to the parents. Court
finds that no exceptions to adoption apply in this case . . . .”
       Against this factual backdrop, mother contends that (1) the juvenile court
erroneously found that the sibling relationship exception could not apply because

                                              13
mother’s parental rights to Nadia had been terminated; (2) the court therefore failed to
give due consideration to mother’s contention that the sibling relationship exception
applied; and (3) there was substantial evidence to support applicability of the exception.
Mother is mistaken.
       First, it is not entirely clear that the juvenile court accepted the assertions – from
both counsel – that “technically” I.H. and Nadia were not siblings. Of course, they are
biological siblings, though mother no longer has a relationship with Nadia. (See In re
Miguel A. (2007) 156 Cal. App. 4th 389, 394 [“an order terminating parental rights has no
effect on the relationships between the child and other biological relatives”]; In re
Valerie A. (2006) 139 Cal. App. 4th 1519, 1524 [“children separated by the dependency
process do not cease to be brothers or sisters for purposes of preserving relationships
important to all of the affected children”]; but see In re Erik P. (2002) 104 Cal. App. 4th
395, 403 [“[w]here the parents’ continuing relationship with the dependent child, or
absence thereof, can in no way affect the nature of the sibling relationship because the
parent no longer has a relationship with the sibling, the exception does not apply”].)
       Second, we are inclined to agree with the Department that mother’s counsel did
not raise the issue of I.H.’s relationship with Nadia as a separate claim, but rather as
support for mother’s claim that continuing the parental relationship would benefit I.H.
(Counsel argued mother acted as a parent by caring for I.H., feeding her, changing her,
and “putting her in a situation so that she has contact with . . . her sister . . . .”) Notably,
counsel presented virtually no evidence pertinent to any of the factors, specified by
statute, that a court must consider in assessing whether termination of parental rights
would interfere substantially with a sibling relationship. (See In re Erik P. supra,
104 Cal.App.4th at p. 403 [father waived his right to raise the sibling relationship
exception; “[i]f a parent fails to raise one of the exceptions at the hearing, not only does
this deprive the juvenile court of the ability to evaluate the critical facts and make the
necessary findings, but it also deprives this court of a sufficient factual record from which
to conclude whether the trial court’s determination is supported by substantial
evidence”].)

                                               14
       Third, even if mother did not waive her right to raise the sibling relationship
exception on appeal, the record does not support application of the exception as a matter
of law. The record contains no evidence that I.H. was “raised with a sibling in the same
home . . . .” (§ 366.26, subd. (c)(1)(B)(v).) Nadia was removed for the second time
before I.H. was born, and I.H. has been with her caretakers since the age of 16 months.
There is no evidence that I.H. “shared significant common experiences or has existing
close and strong bonds” with Nadia. (Ibid.) The only evidence was mother’s testimony
that Nadia was often present during mother’s visits with I.H.; when Nadia did not visit,
I.H. would ask about her, and when they visited Nadia, I.H. would sometimes ask why
they had to leave. That evidence is plainly insufficient to show that continued contact
with Nadia was “in [I.H.]’s best interest, including [I.H.]’s long-term emotional interest,
as compared to the benefit of legal permanence through adoption.” (Ibid.; see In re
L.Y.L. (2002) 101 Cal. App. 4th 942, 952 [child had lived with her sibling most of their
lives, loved him and would miss him and worry about his safety; court found “no
evidence [the child], other than being sad, would suffer detriment if the relationship
ended”].)
       As with the other exceptions to the legislative preference for adoption, the sibling
relationship exception “ ‘merely permit[s] the court, in exceptional circumstances
[citation], to choose an option other than the norm, which remains adoption.’ [Citation.]”
(In re Naomi P, supra, 132 Cal.App.4th at p. 822.) Mother failed to demonstrate any
exceptional circumstances here, and there was accordingly no error in the termination of
her parental rights.


                                     DISPOSITION
       The orders are affirmed.
                                                  GRIMES, J.


       We concur:
                       RUBIN, Acting P. J.                      FLIER, J.

                                             15